Citation Nr: 1728112	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 30, 2014, and in excess of 40 percent thereafter, for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. Prior to May 30, 2014, the Veteran's lumbar spine disability was manifested by pain that functionally limited forward flexion to 30 degrees.

2. The Veteran's lumbar spine disability has not been manifested by ankylosis or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating prior to May 30, 2014 for lumbar spine disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. The criteria for a rating in excess of 40 percent as of May 30, 2014 for lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5243-5242 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claim in June 2009, November 2009 and January 2010.  The Veteran was additionally provided with a notice in October 2010.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran. 

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was provided with VA examinations with regard to his lumbar spine disability which occurred in February 2010, May 2014 and October 2015.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claim on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2016). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

The RO has rated the Veteran's lumbar spine disability under DC 5237 prior to May 30, 2014, and DC 5243-5242 as of May 30, 2014.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  DC 5003 also provides ratings for arthritis and directs the rater to first determine if a rating is warranted under the criteria for limitation of motion (LOM) and provides that if the amount of LOM is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, DC 5003 (2016).  A rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003. 

The Veteran initially underwent a VA examination in February 2010.  During the examination the Veteran's lumbar spine disability was manifested by the following range of motion (ROM) test results: forward flexion to 50 degrees with severe pain found at 30 degrees; extension to 30 degrees pain free; combined lateral rotation to 70 degrees pain free; and combined lateral flexion to 22 degrees pain free.  The Veteran was able to perform repetitive use testing and the examiner noted a normal gait.  The examiner opined that the Veteran would lose between 5 to 10 degrees of overall ROM, strength, coordination and fatigability during flare-ups.

A February 2010 private medical record noted normal ROM for the thoracic and lumbar spine.  ROM was also noted as pain free and the Veteran's gait pattern was noted as normal.  In April 2010, the Veteran underwent left L5-S1 microdiscectomy.  Following the surgical procedure, physical therapy records note the Veteran's flexion and extension in terms of percentages, but no ROM findings in terms of degrees were provided.

The Veteran underwent another VA examination in May 2014.  During the examination, the Veteran's lumbar spine disability was manifested by the following ROM test results: flexion to 40 degrees with painful motion beginning at 15 degrees; extension to 5 degrees with painful motion beginning at 5 degrees; right lateral flexion to 15 degrees with painful motion beginning at 10 degrees; left lateral flexion to 20 degrees with painful motion beginning at 15 degrees; and bilateral lateral rotation to 25 degrees with painful motion beginning at 20 degrees.  The examiner noted ROM findings following repetitive use testing including extension to 25 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees.  The examiner opined that during flare-ups the Veteran's ROM would likely be limited to forward flexion to 25 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees.  Additional functional loss was caused by less movement than normal, pain on movement, instability of station, interference with sitting, standing and/or weight bearing, and lack of endurance.  The examiner found that the Veteran had muscle spasms and guarding that resulted in an abnormal gait or abnormal spinal contour.  No ankylosis was found.  The Veteran additionally was noted to have IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Lastly, the examiner noted that the lumbar spine disability impacted the Veteran's ability to work due to absences during flare-ups and no longer being able to do the physical work of an electrician.  He was found able to do sedentary work.  

At an October 2015 VA examination, the Veteran's lumbar spine disability was manifested by forward flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  Pain was noted during all ROM testing which was found to cause functional loss.  Repetitive use testing produced the following ROM findings: forward flexion to 25 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 25 degrees.  There was also evidence of pain upon weight bearing.  The Veteran reported flare-ups that occurred on a monthly basis and lasted three to five days during each episode.  Additionally, the examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups which were found to result in the following ROM: forward flexion to 20 degrees; extension to 5 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 20 degrees.  The examiner noted guarding that resulted in an abnormal gait or abnormal spinal contour.  The examiner further noted that the lumbar spine disability caused interference with sitting and standing.  No ankylosis was found.  In addition, the Veteran was found to have IVDS, but he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician in the past twelve months.  Overall, the examiner found that the functional impact of the lumbar spine disability impacted the Veteran's ability to work due to being ill suited for labor-intensive employment.

During a November 2016 Board videoconference hearing, the Veteran testified that he underwent spinal surgery in April 2010 and his range of motion following surgery was "non-existent."  He further testified that his back had not changed since 2010 and he rated his daily back pain a 5 on a scale to 10.  The Veteran's representative asserted that private physical therapy records from 2000 showed that the Veteran's forward flexion was reduced by 50 to 70 percent.  The representative further asserted that the RO used the 50 percent reduction in flexion in assigning a disability rating which he argued was arbitrary and capricious and that the RO should have used the 70 percent reduction.  Additionally, the Veteran testified that in the past couple years he missed three to five weeks of work per year due to flare-ups.  During those episodes he asserted that he would lay horizontal until the muscle spasms subsided, but that he had not been prescribed bed rest by a physician.

The Board will first address the period on appeal prior to May 30, 2014.  During this period on appeal, the evidence of record establishes that the Veteran's lumbar spine disability has been manifested by severe pain which has functionally limited the Veteran's forward flexion to 30 degrees or less.  As noted in the February 2010 VA examination report, severe pain was found at 30 degrees extension during ROM testing.  Additionally, the examiner opined that the Veteran would lose an additional 5 to 10 degrees of overall ROM during flare-ups.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a 40 percent disability rating prior to May 30, 2014 is warranted.  

The Board notes that a 40 percent disability rating represents the highest available rating based on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, based on ROM findings, the Veteran is currently in receipt of the highest rating available.  The Board has considered higher ratings during both periods on appeal; however, the evidence of record establishes that the Veteran's lumbar spine disability has not been manifested by ankylosis.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a rating in excess of 40 percent during both periods on appeal is not warranted.  

The Board has also considered ratings pursuant to IVDS during both periods on appeal.  Initially, the Board notes that prior to the May 2014 VA examination, no finding was made as to incapacitating episodes.  The May 2014 VA examiner noted incapacitating episodes of at least 2 weeks but less than 4 during the past 12 months.  Lastly, the October 2015 VA examiner noted no episodes requiring bed rest prescribed by a physician during the past 12 months.  Therefore, based on the evidence of record, rating the Veteran's lumbar spine disability pursuant to the Formula for Rating IVDS would produce no more than a 20 percent disability rating.  

Moreover, even if the Board were to consider the Veteran's November 2016 testimony that flare-ups caused him to miss three to five weeks of work per year despite the fact that the Veteran has not been prescribed bed rest by a physician, a rating based on that testimony would produce no more than a 40 percent rating.  As the Veteran is currently rated at 40 percent, rating the Veteran's lumbar spine pursuant to IVDS would not produce a more beneficial outcome.

Lastly, the Board has considered assigning higher disability ratings pursuant to 38 C.F.R. § 4.40 and 4.45 during both periods on appeal.  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, the Board finds that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned 40 percent ratings.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  Therefore, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

In sum, the Board concludes that a 40 percent disability rating is warranted prior to May 30, 2014 for the Veteran's lumbar spine disability, and that claim is granted.  Additionally, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent as of May 30, 2014.  As the preponderance of the evidence is against that portion of the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's the.  As to the Veteran's ratings on appeal, and as noted above, evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine disability, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability during the entire period on appeal.  The primary symptoms of the Veteran's lumbar spine disability include limited ROM and pain on movement.  When comparing the manifestations of the Veteran's lumbar spine disability with the symptoms contemplated by the rating schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial 40 percent disability rating, but not more, prior to May 30, 2014 for lumbar spine disability is granted.

Entitlement to a rating in excess of 40 percent disability as of May 30, 2014 for lumbar spine disability is denied.


____________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


